666 S.E.2d 485 (2008)
PULTE HOME CORPORATION
v.
AMERICAN SOUTHERN INSURANCE COMPANY and Transamerica Investment, L.L.C.
No. 511P07.
Supreme Court of North Carolina.
August 26, 2008.
O. Craig Tierney, Jr., Robert M. Darroch, for American Southern Ins. Co.
Neil A. Reimann, for Pulte Home Corp.
Theodore B. Smyth, Raleigh, for Trans-America Investment.
Prior report: 185 N.C.App. 162, 647 S.E.2d 614.

ORDER
Upon consideration of the petition filed on the 16th day of October 2007 by Defendant (Ins. Co.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."